Title: To James Madison from Sylvanus Bourne (Abstract), 26 April 1805
From: Bourne, Sylvanus
To: Madison, James


26 April 1805, Amsterdam. “Inclosed I send in course sundry Leyden Gazettes. It appears that none of the Northern Powers have as yet found their interests so decidedly involved as had been thought in a junction with Great Britain against France as to undertake a renewed Coalition for supporting the cause of the former. Prior examples have taught them that G B wishes them only to fight her Battles without being willing on her part to relax the least in their favour that maritime System which aims at the universal dominion of the Seas.
“On the other hand it will be (morally speaking) very dangerous for England insulated & without the aid & influence of some of the primary Powers on the Continent to make peace with France & leave her in possession of that immense Power which she now holds—as it might in cou[r]se of some years operate her destruction. It is therefore the most probable that rather than incur such a risk G B will prefer a continuance of the war & wait the chance of Events. The decided marine Force of England enables her to <cover> almost completely her own trade & to proffit of eve<r>y pretext which either the antient or modern Laws of Natio<ns> can afford for making Spoliations on the commerc[e] of oth<er> Nations. This system gives occupation & gain to her merch<ants> & mariners & tends to beguile the weight of the War in wh<ich> she is engaged.
“This Country is on the eve of adopting a new system of Govt approaching materially in its charac<ter> to the antient form except that they have not a Princ<e>. I however view the change about to take place but as a leading & probationary State to that order of things which will eventually place a Prince at the head but from what Race he will be selected the event will inform us.
“There is no end to the perplexities & vexations which are thrown in the way of trade here in which ours has its sha<re> by that extraneous power which moves the great machin<e> of Govts here—promises are made that these shall ceas<e> after the establishment of the new order of things but I doubt much whether these expectations will be realized for reason that what we now suffer results from a system which has been predicated with the view of paying in that way the Officers of said Nation in this Country & whose necessities will not cease with the expected change—the fact is that the Govt of F is well capable to appretiate this truth, that the internal & appropriate resources of that Country will enable it to rise & flourish after the establishment of peace but they will see that the burdens of war shall be fully shared by their Allies of every description nor do they count the sacrifices these must submit to in consequence thereof.
“I am happy to see by late Papers from the U States—that such substantial proofs have been lately given of the preservation of political harmony throughout the Union. Our prospect is indeed brilliant & I hope we shall have fortitude & virtue duly to sustain the uncommon share of prosperity which our Country enjoys.”
Adds in a postscript: “I have not yet heard of the arrival in Spain of my Kinsman Mr Bowdoin our minister to that Court.”
